In an action inter alia, on a contract, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated November 22, 1976, as, upon granting its motion for reargument, adhered to that portion of a prior order of the same court which granted defendant-respondent’s motion for leave to amend its answer. Order affirmed insofar as appealed from, with $50 costs and disbursements. Leave to amend pleadings shall be freely given, unless substantial prejudice can be demonstrated (CPLR 3025). Plaintiff-appellant’s claim of prejudice is too speculative to justify denying defendant’s motion for leave to amend its answer. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.